DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 11 and 20 recite a method comprising:
providing one or more users with information 
monitoring the interactions of the one or more users with the information to generate user interaction data for the one or more users; 
for each of the one or more users, obtaining mental state data for the user; 
for each of the one or more users, correlating each user's user interaction data with that user's mental state data; 
collecting and processing the correlated user interaction data and user mental state data for each of the one or more users to generate prediction data and one or more mental state prediction models; 
providing a current patient user with information through the user interface of the application, the current patient user having been diagnosed with one or more health conditions; 
monitoring the interactions of the current patient user with the information to generate current patient user interaction data for the current patient user; 
providing the current patient user interaction data to the one or more prediction models; 
receiving current patient user mental state prediction data from the one or more prediction models; and 
based, at least in part, on the current patient user mental state prediction data received from the one or more prediction models, taking one or more actions.
The limitations of providing users with information, monitoring the users, obtaining mental state data, correlating the data, generating prediction data and mental state prediction models, providing a current user with information and monitoring interactions, using the models and interaction data to determine mental state, and taking one or more actions, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the method is “computing system implemented”, utilizing a generic “application” with a user interface to provide information and monitor interactions, and the prediction models are machine-learning based models, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “application” and “machine learning” language, “providing”, “monitoring”, “generating”, and “receiving” in the context of these claims encompasses a user manually providing another person with information such as using a pen and paper, manually observing the person interacting with the information to generate data, mentally generating and utilizing a model of correlated mental state and interaction data in order to infer a current user’s mental state. Similarly, the limitation of taking one or more actions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the method is computer implemented using a generic “application” and user interface. These components are recited at a high-level of generality (i.e., as a generic application and interface performing normal computer functions of displaying information and monitoring interactions) such that they amount to no more than mere instructions to apply the exception using generic computer components. The claims also recite the prediction models are machine-learning based mental state prediction models that are trained with the correlated user data and used to provide the mental state data. The machine learning model is recited at a high level of generality (i.e. as a generic machine learning-based model) that is trained with data and then used to produce an output), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an application and user interface to provide and obtain information, and the use of a generic machine learning-based model, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-10 and 11-19 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite the type of information and types of interaction data, which only serve to further limit the abstract idea itself; the abstract concept of taking action such as contacting a person; and utilizing one of a set of known, generic types of machine learning-based models, which represents mere instructions to apply the exception using generic computer components.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1) in view of George et al. (US 2019/0335006 A1).

 Regarding claims 1, 11 and 20, Yom-Tov discloses a computing system implemented method comprising: 
providing a therapeutic application to one or more users (health care application - Par. 21); 
providing the one or more users of the therapeutic application access to information through a user interface of the therapeutic application (application may be browser component [Par. 21], which monitors interactions of user for example with health information portals [Par. 26] or search engines, social media, etc. [Par. 17]); 
monitoring the interactions of the one or more users with accessed information to generate user interaction data for the one or more users (e.g. Par’s. 24, 26); 
for each of the one or more users, obtaining mental state data for the user (e.g. Par. 28); 
for each of the one or more users, correlating each user's user interaction data with that user's mental state data (Par. 31); 
collecting and processing the correlated user interaction data and user mental state data for each of the one or more users to generate machine learning-based mental state prediction model training data; and providing the machine learning-based mental state prediction model training data to one or more machine learning-based prediction models to generate one or more trained machine learning-based mental state prediction models (Par’s. 23-25, 31); 
providing a current patient user (in the BRI of the claim, the “current user” may be the same as one of the “one or more users” in the prediction model creation process, or may be a different user; Yom-Tov discloses the current user may be different [see Par’s. 18, 24] or the same [Par. 17]) of the application with access to information through the user interface of the application, the current patient user having been diagnosed with one or more health conditions (e.g. Par. 21); 
monitoring the interactions of the current patient user with the information provided through the user interface to generate current patient user interaction data for the current patient user; providing the current patient user interaction data to the one or more trained machine learning-based mental state prediction models; receiving current patient user mental state prediction data from the one or more trained machine learning-based mental state prediction models (Par. 32 – determine user’s likely mental state based upon interactions with devices, based on classifier and trained mental state prediction model – Par. 33); and 
based, at least in part, on the current patient user mental state prediction data received from the one or more trained machine learning-based mental state prediction models, taking one or more actions (Par. 40) (as per claims 1, 11 and 20). 
As noted above, Yom-Tov discloses providing the user access to information for example through a web browser and monitoring the interaction of the user with information on the internet. To the extent that Yom-Tov does not explicitly and positively disclose providing the users with the information, George discloses a similar system for determining mental state based on interactions with information, wherein the information is specifically provided by the system (e.g. interactive diagnostic content items – see Par. 17, 62). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Yom-Tov by providing specific information to the users, as taught by George, in order to create and utilize analytics for known, predetermined content, thereby increasing the accuracy of the mental state predictions. 

Regarding claims 2, 3, 8-10, 12 and 17-19, Yom-Tov further discloses the application is a therapeutic application (Par. 21) (as per claim 2), the information in the user interface includes textual, audio, graphical, image or video information related to the current patient user's one or more health conditions (information obtained using a web browser) (as per claims 3 and 12), taking one or more actions includes one or more of: contacting a third party on the current user's behalf (Par. 16, 40) (as per claims 8 and 17), wherein the third party is one or more of: a medical professional associated with the current user; an emergency contact associated with the current user; and a relative of the current user (Par. 16, 40) (as per claims 9 and 18), and the one or more machine learning-based prediction models are classification machine learning-based models (Par. 23) (as per claims 10 and 19). 

Regarding claims 4-7 and 13-16, George further discloses monitoring the interactions of the one or more users and the current user includes monitoring the speed at which a user interacts with the information provided through the user interface (Par. 37) (as per claims 4 and 13), the speed at which a user interacts with the information provided through the user interface is measured by monitoring the speed at which a user enters text through the user interface (Par. 67) (as per claims 5 and 14), monitoring the interactions of the one or more users and the current user includes monitoring a user's comprehension of the information provided through the user interface (Par. 37, 67) (as per claims 6 and 15), and a user's comprehension of the information provided through the user interface is measured by presenting the user with questions related to the provided information (Par. 37, 67) (as per claims 7 and 16). would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Yom-Tov by utilizing these measurements of speed of typing and comprehension of questions to determine mental state, as taught by George. Such a modification would constitute a use of known techniques to improve similar methods in the same way. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nel et al. (US 2020/0082735 A1) discloses neuroadaptive virtual reality learning. Hofman (US 2018/0357562 A1) discloses automated comprehension and interest-based optimization of content. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715